Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 1 of 13 PageID 11




                    EXHIBIT A
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 2 of 13 PageID 12
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 3 of 13 PageID 13
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 4 of 13 PageID 14
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 5 of 13 PageID 15
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 6 of 13 PageID 16
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 7 of 13 PageID 17
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 8 of 13 PageID 18
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 9 of 13 PageID 19
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 10 of 13 PageID 20
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 11 of 13 PageID 21
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 12 of 13 PageID 22
Case 3:19-cv-02317-K Document 1-2 Filed 09/30/19   Page 13 of 13 PageID 23
